Name: Commission Regulation (EC) No 1270/94 of 1 June 1994 concerning the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 No L 138/32 Official Journal of the European Communities 2. 6. 94 COMMISSION REGULATION (EC) No 1270/94 of 1 June 1994 concerning the issue of import licences for garlic originating in China of the maximum quantities thus fixed ; whereas the extent to which import licences may be issued for those applica ­ tions should therefore be determined ; whereas the issue of licences for applications submitted from 1 June 1994 should therefore be suspended until 31 August 1994, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures to fruit and vegetables ; Whereas pursuant to Commission Regulation (EEC) No 1 859/93 (4), the release into free circulation into the Community of garlic imported from third countries is subject to the presentation of an import licence ; Whereas Article 1 (1 ) of Commission Regulation (EC) No 1213/94 (^ restricts the issue of import licences until 31 August 1994 to 5 000 tonnes of the total quantity of 10 000 tonnes fixed for the period from 31 May 1994 to 31 May 1995 ; Whereas, given the import licences already issued, the quantities applied for on 31 May 1994 exceed the balance HAS ADOPTED THIS REGULATION : Article 1 Import licences for garlic falling within CN code 0703 20 00 originating in China applied for under Article 1 of Regulation (EEC) No 1859/93 on 31 May 1994 shall be issued for 40,3 % of the quantity applied for in accordance with the information received by the Commission on 1 June 1994. The issue of licences for the abovementioned products for applications submitted from 1 June 1994 shall be suspended until 31 August 1994. Article 2 This Regulation shall enter into force on 2 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 26. (3) OJ No L 291 , 28. 12. 1972, p. 3 . 0 OJ No L 170, 13. 7. 1993, p. 10 . 0 OJ No L 133, 28. 5. 1994, p. 36.